     Case 1:15-cr-00182-YK Document 298 Filed 02/12/21 Page 1 of 5



          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA            :         Criminal No. 1:15-CR-00182
                                    :
           v.                       :         (Judge Kane)
                                    :
DOMINICK PUGLIESE                   :         Electronically filed




       SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION
           FOR COMPASSIONATE RELEASE AND
    REDUCTION OF SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)




                                        HEIDI R. FREESE, ESQ.
                                        Federal Public Defender
                                        Middle District of Pennsylvania

                                        QUIN M. SORENSON, ESQ.
                                        Assistant Federal Public Defender
                                        TAMMY L. TAYLOR, ESQ.
                                        Staff Attorney
                                        Office of the Federal Public Defender
                                        Middle District of Pennsylvania
                                        100 Chestnut Street, Suite 306
                                        Harrisburg, PA 17101
                                        717-782-2237
                                        quin_sorenson@fd.org

                                        Counsel for Defendant
         Case 1:15-cr-00182-YK Document 298 Filed 02/12/21 Page 2 of 5



       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), permits a

reduction in the sentence previously imposed on a defendant if “extraordinary and

compelling reasons” exist. Id. There can be no more extraordinary and compelling

reason for release than those presented here.

       The defendant, Dominick Pugliese, is dying. He has been in a hospital for 38

days, suffering from “severe COVID Pneumonia,” and he has been in the intensive

care unit for more than a month, where he is currently on a mechanical ventilator.

Ex. A at 1, 4, 7, 16, 22, 29. He no longer responds to verbal or tactile stimuli, and

his condition is described as “extremely grave,” with a 78% likelihood of mortality.

Ex. A at 1, 4. He has not been allowed to see his family, who are unaware of his

location and have received information about his condition only through a chaplain

who was permitted to visit him on at least one occasion. Ex. A at 1, 4.

       The government previously opposed compassionate release on the ground that

Mr. Pugliese’s underlying medical conditions – including chronic pulmonary

disease, asthma, and hypertension (Ex. A at 48-49, 58-59) – are not sufficiently

serious. Doc. 283 at 9-17. That argument, however, is based on now-outdated

records, which do not reflect the dire condition in which Mr. Pugliese is at this time

(and which were available to neither party at the time of the government’s original

response). 1 Whether or not Mr. Pugliese’s underlying conditions alone would have


   1
     Mr. Pugliese’s most recent medical records were obtained by the government,
and shared with defense counsel, on or around February 11, 2021, months after the
pro se motion for compassionate release and the government’s response were filed
                                        1
        Case 1:15-cr-00182-YK Document 298 Filed 02/12/21 Page 3 of 5



constituted “extraordinary and compelling reasons” for his release – and they would

have, as those conditions have been expressly recognized by the Centers for Disease

Control and Prevention of the U.S. Department of Health (“CDC”) as increasing the

harmful and potentially fatal effects of exposure to COVID-19 2 – the fact is that Mr.

Pugliese is currently suffering those very effects, and as a result is not expected to

live much longer. Ex. A at 1, 4.        His current condition itself represents an

“extraordinary and compelling reason” for release.         See Doc. 283 at 10-11

(acknowledging that a “terminal illness” qualifies). And Mr. Pugliese can hardly be

described as posing a danger to anyone, as he cannot even move, and indeed even

assuming that he might recover (which seems exceedingly unlikely) he has no

apparent history of serious violence or disciplinary problems. See Doc. 149 at 12-

20. Nothing about Mr. Pugliese’s current circumstances or background suggest that

release would be inappropriate or somehow inconsistent with the sentencing factors

of 18 U.S.C. § 3553(a). 3



(in August and September 2020). Those records, in their entirety, are attached as an
exhibit to this brief. See Ex. A.
   2
    CDC, Coronavirus Disease 2019 (COVID-19): People Who Are At Higher Risk
for Severe Illness (Dec. 29, 2020), at https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html.
   3
     The government also asserts that release should be denied because in its view
Mr. Pugliese “simply has not served an adequate amount of time in prison on the
crimes of conviction,” and has not offered a sufficient proposed release plan.
Doc. 283 at 14, 16-17. But Mr. Pugliese has already served a significant amount of
time in prison based on those crimes – more than five years, out of a total sentence
of 235 months (Doc. 165 at 2) – and in all events service of a particular portion of
an imposed sentence is not a prerequisite for a reduction in sentence under 18 U.S.C.
                                          2
         Case 1:15-cr-00182-YK Document 298 Filed 02/12/21 Page 4 of 5



       Mr. Pugliese is both unquestionably eligible for and eminently entitled to

relief. He should be surrounded by his family, rather than correctional officers, as

he faces death. The motion for compassionate release should be granted, and his

sentence reduced to time served. 4

Date: February 12, 2021                      Respectfully submitted,

                                             /s/ Quin M. Sorenson

                                             HEIDI R. FREESE, ESQ.
                                             Federal Public Defender
                                             Middle District of Pennsylvania

                                             QUIN M. SORENSON, ESQ.
                                             Assistant Federal Public Defender
                                             TAMMY L. TAYLOR, ESQ.
                                             Staff Attorney
                                             Middle District of Pennsylvania
                                             100 Chestnut Street, Suite 306
                                             Harrisburg, PA 17101
                                             717-782-2237
                                             quin_sorenson@fd.org
                                             Counsel for Defendant




§ 3582(c)(1)(A). As for Mr. Pugliese’s release plan, that plan can be presented to
the Court, and verified by the probation department, if and when the motion for
release is granted – as has been done in other cases. See also Doc. 278-1 at 3.
   4
    The government does not contest that Mr. Pugliese exhausted his administrative
remedies and is thus eligible for relief under the statute. See Doc. 283 at 7.
                                         3
        Case 1:15-cr-00182-YK Document 298 Filed 02/12/21 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I, Quin M. Sorenson, Esquire, of the Federal Public Defender’s Office, certify

that I caused to be served on this date a copy of the foregoing filing via electronic

case filing, and/or by placing a copy in the United States mail, first class in

Harrisburg, Pennsylvania, and/or by hand delivery, addressed to the following:

      William A. Behe, Esquire
      United States Attorney’s Office
      william.behe@usdoj.gov


Date: February 12, 2021                   /s/ Quin M. Sorenson
                                          QUIN M. SORENSON, ESQUIRE
                                          Assistant Federal Public Defender
